Dismissed and Opinion Filed January 22, 2021




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-01099-CV

                      GWENDOLYN GABRIEL, Appellant
                                 V.
                        MERRY OUTLAW, Appellee

                On Appeal from the 116th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-17-17712

                         MEMORANDUM OPINION
                   Before Justices Molberg, Goldstein, and Smith
                            Opinion by Justice Molberg
      This appeal from the trial court’s October 26, 2020 orders granting appellee’s

summary judgment motions was untimely filed. Asserting health issues and the need

to file “ethical and criminal complaints” prevented her from filing the notice of

appeal on time, appellant has filed a motion to extend time to file the notice of

appeal. Appellee has responded with a motion to dismiss the appeal for want of

jurisdiction. See Brashear v. Victoria Gardens of McKinney, L.L.C., 302 S.W.3d

542, 55 (Tex. App.—Dallas 2009, no pet.) (op. on reh’g) (timely filing of notice of

appeal is jurisdictional). Appellee notes that, under the applicable rule for perfecting

appeal, the notice of appeal was due November 25, 2020 or, with an extension
motion, December 10, 2020. See TEX. R. APP. P. 26.1 (notice of appeal due within

thirty days after judgment signed unless certain post-judgment motions or request

for findings of fact and conclusions of law are filed); 26.3 (providing that, upon

motion, appellate court may extend time to file notice of appeal if notice is filed

within fifteen days of deadline). Appellant, however, did not file the notice of appeal

until December 18, 2020.

      A motion for extension of time is proper only when the notice of appeal is

filed within the extension period. See id. 26.3. Because the notice of appeal here

was filed outside the extension period, we deny appellant’s extension motion without

regard to the merits, grant appellee’s motion to dismiss, and dismiss the appeal. See

id. 42.3(a); Brashear, 302 S.W.3d at 545.




                                            /Ken Molberg//
                                            KEN MOLBERG
      201099f.p05                           JUSTICE




                                         –2–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

GWENDOLYN GABRIEL,                           On Appeal from the 116th Judicial
Appellant                                    District Court, Dallas County, Texas
                                             Trial Court Cause No. DC-17-17712.
No. 05-20-01099-CV          V.               Opinion delivered by Justice
                                             Molberg, Justices Goldstein and
MERRY OUTLAW, Appellee                       Smith participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

      We ORDER that appellee Merry Outlaw recover her costs, if any, of this
appeal from appellant Gwendolyn Gabriel.


Judgment entered this 22nd day of January, 2021.




                                       –3–